DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 26 March 2021, 27 August 2021 and 16 December 2021 have been considered.
	Claims 1-5, 12 and 13 have been cancelled.  Claims 6-11 and 14-18 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 6 is drawn to a method of producing tagatose, the method comprising converting fructose into tagatose by contacting at least one of: tagatose-bisphosphate aldolase derived from Thermoanaerobacterium sp. or Pseudoalteromonas sp.; a microorganism expressing the tagatose-bisphosphate aldolase; and cultures of the microorganism, with fructose.
Claim 7 is drawn to a method of producing tagatose, the method comprising converting fructose into tagatose by contacting at least one of: tagatose-bisphosphate aldolase having at least 85% identity with SEQ ID NO: 1 or 3; a microorganism expressing the tagatose-bisphosphate aldolase; and cultures of the microorganism, with fructose.

The subject of this rejection is the recitation of “tagatose-bisphosphate aldolase derived from Thermoanaerobacterium sp. or Pseudoalteromonas sp.” and “tagatose-bisphosphate aldolase having at least 85% identity with SEQ ID NO: 1 or 3”.  The claims encompass methods and cells comprising thousands of different possible variants of tagatose-bisphosphate aldolase.
Assessment of whether species are disclosed in the original specification 
The Specification only describes instances in which a method or cell comprises a tagatose-bisphosphate aldolase from Thermoanaerobacterium thermosaccharolyticum having SEQ ID NO: 1, or a tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.  The Specification does not describe any other tagatose-bisphosphate aldolases. 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the Specification describes methods and cells comprising a tagatose-bisphosphate aldolase from Thermoanaerobacterium thermosaccharolyticum having SEQ ID NO: 1, or a tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.  There are thousands of possible tagatose-bisphosphate aldolase variants from Thermoanaerobacterium sp. or Pseudoalteromonas sp. or which have at least 85% identity with Thermoanaerobacterium thermosaccharolyticum having SEQ ID NO: 1, and the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of tagatose-bisphosphate aldolase from Thermoanaerobacterium thermosaccharolyticum having SEQ ID NO: 1, and the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3 and how these properties correlate with the ability of those enzymes to convert fructose into tagatose.  The Specification, however, does not describe any structural, physical and/or chemical properties of the tagatose-bisphosphate aldolase from Thermoanaerobacterium thermosaccharolyticum having SEQ ID NO: 1, and the tagatose-bisphosphate aldolase from Pseudoalteromonas sp. H103 having SEQ ID NO: 3 much less how such properties correlate with the ability of those enzymes to convert fructose into tagatose.  Absent this information, the skilled artisan cannot readily envisage specific embodiments of tagatose-bisphosphate aldolase variants that possess the relevant functional properties. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 18 does not recite something significantly different than a judicial exception.   Claim 18 encompasses a naturally-occurring microorganism, whether isolated, synthetic or recombinant or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the naturally-occurring Thermoanaerobacterium thermosaccharolyticum which expresses the protein having SEQ ID NO: 1 or the naturally-occurring Pseudoalteromonas sp. H103 which expresses the protein having SEQ ID NO: 3 as they occur in nature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zanghellini et al. (US Publication No. 2020/0165639).
	Zanghellini et al. claims the benefit of priority of US Provisional Application No. 62/693681 (a copy of which is attached to this Office Action), filed 03 July 2018.  The filing date of this Provisional Application is before the foreign priority date of 27 September 2018 for the present application.  Hence, Zanghellini et al. is prior art to the present application.  In the discussion below, reference is made to pertinent sections of Provisional Application No. 62/693681.
	Zanghellini et al. describe methods for producing tagatose by epimerizing fructose at carbon number 4 (paragraph [0005]).  By the method, a polypeptide or a microorganism expressing the polypeptide is contacted with fructose and the fructose is epimerized to tagatose through epimerization at carbon-4 of fructose (paragraph [0006]; Figure 1).  In one embodiment, the epimerizing polypeptide comprises SEQ ID NO: 3, which is 100% identical with SEQ ID NO: 1 of the present application.  The SEQ ID NO: 3 polypeptide of Zanghellini et al. is from Thermoanaerobacterium thermosaccharolyticum (paragraph [0040]; Sequence Listing at page 19).  The epimerizing reaction can be conducted at a temperature of 55-65oC (paragraph [0009]), a pH between 7 and 8 (paragraph [0009]), and in the presence of nickel (paragraph [0010]).  The SEQ ID NO: 3 polypeptide can be expressed in a host recombinant microorganism (paragraphs [0015], [0018]; [0052]-[0061]; Example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Publication No. 2002/0159976) in view of GenBank Accession No. KTF17300.1 (published 17 December 2015 – see the IDS filed 26 March 2021).
	Glenn et al. describe various polynucleotides from Lactobacillus rhamnosus and microorganisms comprising the polynucleotides (abstract).  Among the useful proteins identified is a tagatose bisphosphate aldolase, which can be used for processing food products (Example 16 at paragraphs [0395]-[0402]; Claims 20-22).  Transgenic microbes can be constructed which comprise a polynucleotide encoding the tagatose bisphosphate aldolase (Claims 9 and 25-35; paragraphs [0097]-[0098]; Figures 35 and 36).
	Glenn et al. do not describe a microorganism which expresses the tagatose bisphosphate aldolase having SEQ ID NO: 3.
	GenBank Accession No. KTF17300.1 describes a tagatose bisphosphate aldolase from Pseudoalteromonas sp. H103 which has an amino acid sequence having 100% identity with SEQ ID NO: 3 of the present application.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2022/0002770 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652